Mr. Justice Beeese delivered the opinion of the Court: This was assumpsit in the Superior Court of Cook County, by the Wilcox & Gibbs Sewing Machine Company, plaintiff, and against Frank A. Bowen, defendant, on a promissory note, with the money counts. The pleas were, the general issue, and want of consideration, to which was annexed an affidavit in this form, after stating venue, court, and term: “ Franlc A. Bowen ads. Wilcox & Gibbs Sewing Machine Oompany. “Frank A.” Bowen, of said county, being duly sworn, says that he is the defendant in the above entitled suit; that he verily believes he has a good defense to said suit upon the merits to all that portion of said plaintiff’s demand founded on the note described in the first count of the declaration in said suit, amounting to one hundred and fifty dollars, according to the best of his judgment and belief.” The objection to the affidavit was, that it was not properly entitled in the cause, and the pleas were stricken from the files and default of defendant entered and judgment in chief. To reverse which this appeal is taken. There is no force in this objection. It is properly entitled. Frank A. Bowen ads. Wilcox & Gibbs Sewing Machine Company is the same, in legal proceedings, as Wilcox & Gibbs Sewing Machine Company v. Bowen, ads. indicating and meaning ad sectam, as v. indicates versus. It is according to all the forms, and, being on the same paper with the plea, was applicable to that cause and to that alone. This was the only objection, and it should have been disallowed. Allowing it was error, and for the error the judgment is reversed and the cause remanded. Judgment reversed.